Citation Nr: 1219215	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  97-28 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.   


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  







INTRODUCTION

The Veteran had active service from October 1973 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2001 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.               

In March 2004, September 2004, February 2008, and September 2011, the Board remanded this case for additional development.  The purposes of these remands have been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are as follows: post-traumatic headaches, rated as 10 percent disabling; chondromalacia of the right knee with degenerative joint disease, rated as 10 percent disabling; chondromalacia of the left knee with degenerative joint disease, rated as 10 percent disabling; and left epididymitis, rated as noncompensable.  A combined rating of 30 percent is now in effect for the service-connected disabilities.

2.  There is a preponderance of evidence against a finding that the Veteran's service-connected disabilities solely preclude him from maintaining substantially gainful employment consistent with his education and occupational experience.  









CONCLUSION OF LAW

The schedular criteria for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities have not been met, nor have the criteria for referral for consideration of a TDIU on an extraschedular basis been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 2001, April 2004, and March 2006 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in March 2001 and April 2004 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the March 2006 letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.  

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in March 2001, prior to the appealed from rating decision, along with the subsequent notice provided in April 2004 and March 2006, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in December 2006, August 2007, April 2010, and April 2012 supplemental statements of the case (SSOC's) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The Board notes that the Court had previously held that, with respect to claims for an increased rating, which includes a TDIU claim, a detailed notice, tailored to the specific aspects of each claim, must be provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed that decision, holding that what is required is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 10 Vet. App. at 473.  The Board finds that the March 2001, April 2004, and March 2006 letters substantially satisfy the current notification requirements for the TDIU claim.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in March 1998, May 2004, May 2009, January 2010, and March 2012, which were thorough in nature and, when considered with the other relevant evidence of record, are adequate for the purposes of deciding this claim.  Therefore, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

The Board also recognizes that in a January 1996 VA psychiatric evaluation, the Veteran stated that he was receiving disability benefits from the Social Security Administration (SSA) since 1993 for his mental illness; specifically his diagnosed schizophrenia, a nonservice-connected disorder.  In this regard, the Veteran has been advised by the RO of the type of evidence needed to substantiate his claims, including being informed to tell VA or give recent SSA determinations.  The Board finds no indication that SSA records are relevant to the TDIU claim on appeal and it is not contended otherwise.  All identified treatment records are in the claims file.  Given these considerations, any additional development would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II.  Factual Background

By a September 1979 rating action, the RO granted service connection for chondromalacia of both knees and assigned a 10 percent disability rating, effective from May 15, 1979.  The RO also granted service connection for left epididymitis and assigned a noncompensable rating, effective from May 15, 1979.  

In a rating action, dated in April 1985, the RO recharacterized the Veteran's service-connected chondromalacia of both knees as two separate disabilities: chondromalacia of the right knee and chondromalacia of the left knee.  The RO assigned a 10 percent disability rating for the right knee disability, effective from September 10, 1984, and a 10 percent disability rating for the left knee disability, effective from May 15, 1979.  

In January 1996, the Veteran underwent a VA psychiatric evaluation.  At that time, he stated that he was receiving disability benefits from the SSA since 1993 for his mental illness, to include his diagnosed schizophrenia.  It was noted that in the 1980's, the Veteran did occasional work as a janitor or in construction.  He was diagnosed with schizophrenic reaction, paranoid type, severe, with hallucinations and delusions.  The examiner noted that the Veteran had marked incapacity for employment or social adaptation.  

In September 1997, the Veteran filed a claim for a TDIU rating.  

In March 1998, the Veteran underwent VA psychiatric and neurological examinations.  In the psychiatric VA examination, the examiner stated that the Veteran had completed his high school education prior to his entrance into the military.  In addition, the Veteran had worked as a cook's assistant in 1990 but he had not worked in the last eight years due to his bilateral knee arthritis, as well as auditory hallucinations.  The Veteran had been diagnosed with paranoid schizophrenia and had approximately three psychiatric hospitalizations in his adult life, most recently in February 1997 when he was acutely psychotic with command hallucinations to harm himself.  In the VA neurological examination, the examiner stated that while the Veteran was in the military, he experienced a head injury.  At present, the Veteran had headaches which involved sharp frontal type of pain over both of his eyes.  The Veteran indicated that he had such an attack of pain about twice a month.  According to the Veteran, his headaches lasted either a few hours or as long as one day.  The examiner noted that the Veteran's neurological evaluation was normal.  Following the evaluation, the examiner diagnosed the Veteran with post-traumatic headache syndrome, moderately serious.  The examiner noted that the Veteran's inability to work was based on his chondromalacia more than based on his headaches.     

In June 1998, the examiner from the March 1998 VA neurological examination provided an addendum to the examination report.  In the addendum, the examiner opined that the Veteran's post-traumatic headache syndrome was the result of his in-service head injury.  In another addendum, dated in July 1998, the examiner concluded that the Veteran's diagnosed schizophrenia was not related to his in-service head injury.  

By a January 2000 rating action, the RO granted service connection for post-traumatic headaches, as a residual of a head trauma, and assigned a 10 percent disability rating, effective from February 6, 1997.       

In a private medical statement from C.J.B., M.D., dated in January 2003, Dr. B. stated that he treated the Veteran for headaches and bilateral knee pain.  Dr. B. indicated that the Veteran also had a history of schizophrenia and depression, and diagnoses of diabetes and hypertension.  According to Dr. B., the Veteran had been unable to work as a result of his "medical condition."  

In May 2004, the Veteran underwent a VA psychiatric examination.  Following the mental status evaluation, the pertinent diagnosis was schizophrenia.  The examiner stated that the Veteran was chronically mentally ill and was not able to work.  

In July 2005, the VA examiner who had previously examined the Veteran in 1998, reviewed the Veteran's claims file.  The examiner opined that there was no etiological relationship between the Veteran's somatic delusions/somatization and his in-service head injury.  

In a decision, dated in February 2008, the Board found that the Veteran's psychiatric and cognitive disabilities and left eye blindness were not related to his active service, including his in-service head injury.  Thus, the Board concluded that the Veteran's psychiatric and cognitive disorders and blindness of the left eye (claimed as residuals of a head injury) were not incurred in or aggravated by service.  

In May 2009, the Veteran underwent a VA general examination.  At that time, he stated that his last job was in 1992 as a cafeteria worker.  According to the Veteran, he had been unable to work since then because of his bilateral knee disabilities, headaches, and diabetes.  The examiner noted that the Veteran had intermittent headaches with no features of migraine.  Following the physical examination, the Veteran was diagnosed with chronic episodic non-migraine headaches; epididymitis with no residuals; diabetes mellitus with no complications; chronic hepatitis C with no complications; schizophrenia; and glaucoma of the left eye with blindness, accompanied by cataract.  The examiner stated that the Veteran's epididymitis and headaches would not significantly interfere with his ability to perform sedentary work.  The examiner further indicated that the Veteran's diabetes required attention to diet and checking blood sugar for prevention of hypoglycemia since he was taking insulin.  The Veteran's hepatitis C required abstinence from alcohol, and his schizophrenia led to disorganized thinking and dementia.  The examiner reported that the Veteran's schizophrenia would appear to be the major impediment to the Veteran's functioning at any type of work.      

In May 2009, the Veteran also underwent a VA joints examination.  At that time, he stated that he had chronic pain in his knees.  Following the physical examination, the Veteran was diagnosed with chondromalacia of the knees.  The examiner noted that the Veteran's bilateral knee pain was aggravated by repetitive motion and by squatting and standing for long periods of time.  According to the examiner, x-rays of the Veteran's knees did not show any degenerative arthritis, but the Veteran had moderate crepitation of the subpatellar.  It was the examiner's opinion that due to the Veteran's knees and his "other multiple problems," the Veteran was unable to enter into gainful occupation.      

In January 2010, the Veteran underwent a VA examination for traumatic brain injury (TBI).  At that time, he stated that he experienced headaches four times a week that were moderate to severe and lasted hours.  Following the physical examination, the Veteran was diagnosed with a mild TBI.  The examiner stated that the Veteran's cognitive and affective symptoms were less likely related to the TBI and were more likely related to schizophrenia and other mental health conditions.  The examiner further noted that it was less likely than not that the Veteran's mental health conditions were related to the TBI.  

A VA examination was conducted in March 2012.  At that time, the Veteran stated that he had headaches approximately three times a week.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of headache pain.  According to the examiner, the Veteran's headaches did not prevent him from working.  In regard to the Veteran's bilateral chondromalacia patellae, he had chronic bilateral knee pain.  The pain increased with standing over 10 minutes and walking over half of a block.  The Veteran was unable to squat or kneel.  Range of motion was from 0 to 130 degrees, bilaterally.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  There was no additional limitation in range of motion following repetitive-use testing.  There was no instability.  In regard to the question of whether the Veteran's bilateral knee disability had an impact on his ability to work, the examiner stated "yes."  The examiner indicated that the Veteran was unable to engage in prolonged standing, walking, kneeling, or squatting.  According to the examiner, the Veteran was able to engage in sedentary employment based on his service-connected bilateral knee disability.  With respect to the Veteran's service-connected left epididymitis, the examiner stated that the Veteran did not have voiding or erectile dysfunction.  The Veteran also did not have a history of recurrent symptomatic urinary tract or kidney infections.  According to the examiner, the Veteran's left epididymitis did not prevent him from working.  In light of the above, the examiner concluded that after a review of the Veteran's claims file and the physical examinations, it was less likely than not that the Veteran was incapable of maintaining substantially gainful employment as a result of his service-connected disabilities, either separately or in aggregate.  Thus, the examiner opined that the Veteran was not considered to be unemployable on the basis of his service-connected disabilities.              


III. Analysis

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 38 C.F.R. § 4.16(a) also provides that disabilities resulting from common etiology or a single accident will be considered as one disability.

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).

The Court has held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether service- connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; Hatlestad, supra. 

It is the established policy of VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of this matter to appropriate VA officials.

The Veteran contends that his service-connected disabilities prevent him from engaging in any type of gainful employment and that as a result, he should be awarded a TDIU.

The Veteran's service-connected disabilities are as follows: post-traumatic headaches, rated as 10 percent disabling; chondromalacia of the right knee with degenerative joint disease, rated as 10 percent disabling; chondromalacia of the left knee with degenerative joint disease, rated as 10 percent disabling;  and left epididymitis, rated as noncompensable.  A combined rating of 30 percent is now in effect for the service-connected disabilities.  Therefore, the Veteran does not meet the schedular criteria for a TDIU, as he does not have a single service-connected disability ratable at 60 percent or more, or a combined rating of 70 percent or more (with at least one disability ratable at 40 percent or more).  See 38 C.F.R. § 4.16(a). However, the question remains whether such benefit is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b).

In such an instance, the question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage") consistent with his education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes this case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, the Veteran is a high school graduate.  After his discharge from the military, he did occasional work as a janitor or in construction.  He apparently stopped working in approximately 1993 and started to receive SSA disability benefits for his schizophrenia, a nonservice-connected disorder.  

A review of the evidence of record is negative for any evidence showing that the Veteran's service-connected epididymitis causes any appreciable work impairment, let alone precluding all forms of employment consistent with the Veteran's background.  With respect to the Veteran's service-connected headaches and bilateral knee disabilities, the Board recognizes that in the January 2003 private medical statement from Dr. C.B., he stated that he had treated the Veteran for headaches and bilateral knee pain and that the Veteran was unable to work as a result of his "medical condition."  However, the Board notes that Dr. C.B. reported that he had also treated the Veteran for schizophrenia and depression.  Thus, when he stated that the Veteran was unable to work because of his "medical condition," such condition included the Veteran's nonservice-connected psychiatric disorders, as well as his service-connected disabilities.  The occupational restrictions that the Veteran experiences due to his nonservice-connected psychiatric disorders cannot be considered under the pertinent regulations.  38 C.F.R. § 4.16(b).  Accordingly, given that Dr. C.B. considered both the Veteran's service-connected disabilities and his nonservice-connected disabilities when he opined that the Veteran was unable to work, his opinion is of little to no probative value.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) ("[i]t is the responsibility of the BVA . . . to assess the credibility and weight to be given the evidence").

The Board also notes that in the May 2009 VA joints examination report, the examiner stated that the Veteran's knees and "other multiple problems" prevented him from maintaining employment.  Thus, it was not just the Veteran's service-connected bilateral knee disabilities that were preventing him from maintaining employment; there were other nonservice-connected problems.  Moreover, in the May 2009 VA general examination report, the examiner stated that the Veteran's epididymitis and headaches would not significantly interfere with his ability to perform sedentary work.  The examiner further reported that it was the Veteran's schizophrenia that was the major impediment to his functioning at any type of work.  Therefore, the Veteran's service-connected post-traumatic headaches and bilateral knee disabilities cannot be said to be reason why the Veteran is unable to maintain employment; the evidence shows that he is unable to work primarily because of his nonservice-connected psychiatric disorder, schizophrenia.  

The Board further attaches significant probative value to the conclusion reached by the VA examiner from the Veteran's March 2012 VA examination.  After a review of the Veteran's claims file and the physical examinations, the examiner opined that it was less likely than not that the Veteran was incapable of maintaining substantially gainful employment as a result of his service-connected disabilities, either separately or in aggregate.  The examiner stated that although the Veteran had headaches approximately three times a week, he did not have characteristic prostrating attacks of headache pain.  In addition, it was the examiner's opinion that although the Veteran was unable to engage in prolonged standing, walking, kneeling, or squatting due to his bilateral knee disability, he was still able to engage in sedentary employment.  Moreover, the examiner stated that the Veteran's left epididymitis did not prevent him from working.  The Veteran did not have voiding or erectile dysfunction, nor did he have recurrent symptomatic urinary tract or kidney infections.  Thus, the examiner opined that the Veteran was not considered to be unemployable on the basis of his service-connected disabilities.  The Board gives significant weight to this opinion because it is clearly based on a review of the entire record and because it is supported by a rationale.

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  To this end, the Board has closely reviewed and considered each of the Veteran's statements that he has authored during the course of his appeal.  However, a lay person, such as the Veteran, lacks the medical training and expertise to provide a complex medical opinion, such as a determination whether specific disabilities, by themselves or in tandem, preclude substantially gainful employment.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's assertion that TDIU should be granted is ultimately insufficient to establish that he is unemployable as a result of only his service-connected disabilities.

In light of the above, the Board finds that a referral for consideration of a TDIU based upon extraschedular criteria is not warranted. 38 C.F.R. § 4.16(b).  There is a preponderance of evidence against a finding that the Veteran's service-connected disabilities (post-traumatic headaches, chondromalacia of the right knee, chondromalacia of the left knee, and left epididymitis), standing alone, prevent him from engaging in all forms of substantially gainful employment consistent with his education and employment background.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


